Citation Nr: 1025060	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Whether the character of the appellant's discharge from military 
service constitutes a bar to VA compensation and pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
November 2008 decision of a VA Regional Office (RO).  A notice of 
disagreement was filed in November 2008, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in April 2009.  The appellant testified at a Board hearing in 
March 2010.  


FINDINGS OF FACT

1.  The appellant was discharged on October 13, 1981, under 
conditions other than honorable (OTH) as a result of willful and 
persistent misconduct, to include being absent without leave 
(AWOL) for a period totaling 454 days.

2.  The appellant was not insane during any part of his military 
service, to include any period of AWOL.


CONCLUSION OF LAW

The character of the appellant's discharge from military service 
is a bar to entitlement to VA compensation and pension benefits.  
38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.360 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  The 
VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter.  The 
Board finds that such is the case as to the issue here on appeal.  
The facts in this case, which involve the character of the 
appellant's discharge and circumstances surrounding his 
unauthorized absences, are not in dispute.  Application of 
pertinent provisions of the law and regulations will determine 
the outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA notice 
is necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the claimant].

The appellant has been accorded ample opportunity to present 
evidence and argument in support of his appeal, to include 
testifying at a March 2010 Board hearing.  Accordingly, the Board 
will proceed to a decision on the merits.

Criteria & Analysis

Under the relevant law, a "person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member, upon whose service such benefits are predicated, has 
attained the status of veteran."  See Holmes v. Brown, 10 Vet. 
App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 
(1991) (holding that, before applying for benefits, a claimant 
must demonstrate qualifying service and character of discharge by 
a preponderance of evidence).  For purposes of VA benefits, a 
"veteran" is a person discharged or released from active 
service under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  If the former service member did not 
die in service, then pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by a discharge 
or release under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12.  A discharge under honorable 
conditions is binding on VA as to the character of discharge.  
See 38 C.F.R. § 3.12(a).

Certain offenses act as a bar to entitlement to veterans' 
benefits.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  A discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  A discharge or release because of one of the offenses 
specified in this paragraph is considered to have been issued 
under dishonorable conditions.  (1)  Acceptance of an 
undesireable discharge to escape trial by general court-
martial...(4) Willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not, 
however, be considered willful and persistent misconduct if 
service was otherwise honest, faithful and meritorious.  
38 C.F.R. § 3.12(d)(1), (4).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has been 
engrafted upon such basic condition, exhibits, due to disease, a 
more or less prolonged deviation from his normal method of 
behavior; or who interferes with the peace of society; or who has 
so departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the social 
customs of the community in which he resides.  38 C.F.R. 
§ 3.354(a); see Zang v. Brown, 8 Vet. App. 246, 254 (1995) 
(finding that insanity must be due to a "disease" or that that 
a claimant "did not know or understand the nature or 
consequences of his act or that what he was doing was wrong").  

The evidence of record reflects that the appellant enlisted in 
the U.S. Navy on June 18, 1979.  Service personnel records 
reflect that on October 24, 1979, the appellant received 
nonjudicial punishment (NJP) for an 11 day period of unauthorized 
absence (UA), failure to obey a lawful order, and wrongful 
possession and use of marijuana.  The punishment imposed was 
correctional custody for 30 days and a $400 forfeiture of pay.  
On May 4, 1980, he began a period of UA which was not terminated 
until August 3, 1981.  During this period, he was also declared a 
deserter.  

On September 15, 1981, he submitted a written request for an 
other than honorable discharge in order to avoid trial by court-
martial for the period of UA totaling 454 days.  Prior to 
submitting this request, the appellant conferred with a qualified 
military lawyer at which time he was advised of his rights and 
warned of the probable adverse consequences of accepting such a 
discharge.  The appellant affixed his signature to a September 
15, 1981, document indicating his understanding that if such 
separation is under conditions other than honorable, it may 
deprive him of virtually all veterans' benefits.  On September 
27, 1981, the appellant's request was granted and his commanding 
officer was directed to issue an other than honorable discharge 
by reason of good of the service.  

A handwritten statement from the appellant in support of his 
request for the other than honorable discharge states as follows:

I went UA because I was sick of ignorant people who 
didn't know their job much better than I.  I'm not 
saying that everyone is like this but I feel there is 
a good majority.  The main reason even though I have 
no proof except my word is once I was attached to my 
ship...I found out there were gay men aboard.  This 
wouldn't have bothered me if they wouldn't have tried 
to get me to do their type of behavior.  I did not 
realize that these men were gay until about a month 
when a couple of men from the galley where I worked 
and a few from other sections decided to have a party 
in a hotel.  I just didn't know what kind of party 
they meant!  We were drinking beer pretty heavily and 
all of a sudden one man said he wanted to do 
something.  I didn't understand until one grabbed me 
on my personals.  I went crazy and didn't stop on the 
last man until it was almost too late.  I left that 
night and that was the main reason for my leaving but 
not the only.  I was sick of the way the Navy was run 
and still am today.  

I respectfully request a discharge from the Navy even 
if it means getting a discharge under other than 
honorable conditions because I feel I am not fit for 
the Navy and vice versa.  My attorney has explained to 
me and I understand the difference between a discharge 
under other than honorable and a bad conduct discharge 
and the effect of a special court martial.  I also 
understand what an other than honorable discharge is 
and what it can do to me in the future but 
understanding this I still desire one.

On August 2, 2005, the Department of the Navy, Board for 
Correction of Naval Records (hereinafter "Navy Board"), 
considered the appellant's application for correction of his 
naval record pursuant to the provisions of 10 U.S.C. § 1552; a 
decision was issued on August 9, 2005.  The Navy Board recited 
the above factual history and stated that as a result of his 
other than honorable discharge, the appellant was spared the 
stigma of a court-martial conviction and the potential penalties 
of a punitive discharge and confinement at hard labor.  The Navy 
Board weighed all potential mitigating factors, such as the 
appellant's youth, passage of time, and assertion that his period 
of UA was the result of unwanted sexual advances against him.  It 
was also considered that he has suffered long enough with the 
burden of an other than honorable discharge.  Nevertheless, the 
Navy Board concluded these factors were not sufficient to warrant 
recharacterization of his discharge because of his lengthy 
periods of UA, which resulted in NJP and his request for 
discharge.  The Navy Board believed that considerable clemency 
was extended to the appellant when his request for discharge was 
approved since, by this action, he escaped the possibility of 
confinement at hard labor and a punitive discharge.  The Navy 
Board further concluded that he received the benefit of his 
bargain with the Navy when his request for discharge was granted 
and it should not be permitted to change now.  The Navy Board 
also concluded that there was no evidence in the record to 
support his assertion of sexual misconduct.  Thus, the 
appellant's application was denied.  

In March 2008, the appellant filed a claim for VA compensation, 
specifically claiming that he has posttraumatic stress disorder 
(PTSD) due to service.  VA outpatient treatment records reflect 
that the appellant initially sought mental health evaluation in 
February 2008, he described a sexual assault that occurred during 
service, and PTSD was diagnosed.  

The appellant submitted a lay statement in support of his claim, 
and described the incident in which he attended a party with men 
who turned out to be gay.  In this statement, however, he stated 
that a sexual act occurred with the main chef, and that he left 
and the other men had to be physically restrained.  He stated 
that he feared for his life and that is the reason he went AWOL 
in May 1980.

In the case of Cropper v. Brown, 6 Vet. App. 453 (1994), the 
United States Court of Appeals for Veterans Claims (Court) found 
that UA is the type of offense that would interfere with and 
preclude performance of an appellant's military duties and thus, 
could not constitute a minor offense.  In light of the fact that 
the appellant was AWOL on two separate occasions, to include for 
a period of 454 days, the Board finds that the appellant's 
conduct cannot be considered a minor offense.  In light of the 
two separate occasions of being AWOL, and in light of the fact 
that one period lasted for 454 days, the Board has determined 
that the appellant's conduct can be viewed as persistent.  Every 
day that the appellant was absent reduced the readiness and the 
ability of his unit to perform duties.   An absence without leave 
cannot constitute a minor offense for purposes of willful and 
persistent misconduct because it would interfere with and 
preclude the performance of the appellant's military duties.  See 
Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper, 6 Vet. 
App. at 452-53; Struck v. Brown, 9 Vet. App. 145, 153 (1996). 
 Thus, the appellant's absences without leave are not a minor 
offense and his service cannot be characterized as honest, 
faithful and meritorious since his behavior was such that it 
included problems with unauthorized absences and general failure 
to be a good service member.  

There is also no evidence or argument by the appellant that he 
was insane, as this is defined by VA, at the time he committed 
any of his multiple military offenses during service.  His 
psychiatric state was clinically evaluated as normal on 
separation examination in September 1981.  

The Board acknowledges the appellant's statements and testimony 
that he was harassed and sexually assaulted during service which 
resulted in him being AWOL; however, there is no support for such 
contentions.  The statement prepared by the appellant at the time 
of his discharge alludes to a sexual assault that occurred when 
his "personals" were grabbed, and the appellant indicated that 
he beat the men up.  But his statement and testimony offered 
approximately 28 years after the incident suggests that a sexual 
act occurred, and that he just left, opposed to beating the men 
up.  Thus, it is clear that the appellant is offering a different 
version of events that occurred approximately 28 years earlier.  
While the appellant now asserts that he was AWOL due to the 
sexual assault/harassment, the statement prepared 
contemporaneously with his discharge suggests that he had several 
grievances with the Navy and requested a discharge because he did 
not feel he was a good fit for the Navy.  

As detailed, the appellant requested to have his naval record 
corrected to reflect an honorable discharge; however, the Navy 
Board concluded that the mitigating factors such as youth, the 
passage of time, and the assertion of unwanted sexual advances 
were insufficient to warrant recharacterization of his discharge 
due to his lengthy period of UA.  As detailed, he avoided a court 
martial due to separation under other than honorable conditions.  

While acknowledging the current diagnosis of PTSD, the appellant 
has not submitted (or indicated the existence of) competent 
(medical) evidence that he was insane by disease or that he did 
not know or understand the nature or consequences of his acts, or 
that what he was doing was wrong during his period of service.  
Zang v. Brown, 8 Vet. App. 246, 254 (1995).  

The Board acknowledges and commends the appellant for any 
positive changes he made in his life following his period of 
service.  However, unfortunately an individual's rehabilitation 
years after committing the offense of being AWOL and willful and 
persistent misconduct does not constitute reasoning to change the 
character of discharge.  Under the pertinent regulations, VA must 
look to the appellant's mental health and circumstances of his 
period of service, not to any achievements later in life.

Therefore, the appellant's discharge must be considered as having 
been under dishonorable conditions and is a bar to VA benefits, 
and the appeal must be denied.  The bar to benefits established 
under 38 C.F.R. § 3.12(c)(6) remains in effect.

In sum, the Board finds that the character of the appellant's 
discharge based upon willful and persistent misconduct precludes 
eligibility for VA compensation and pension benefits.


ORDER

The appeal seeking to establish that the character of the 
appellant's discharge is not a bar to VA benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


